Mr. Presiding Justice Thompson, dissenting. The only question before this court is the sufficiency of the petition. The demurrer is special and general. The petition nowhere gives the dimensions or particular description of the main ditch or the two lateral ditches which the petitioner desires to have enlarged and deepened nor does it state how much any of the ditches are to be deepened or widened. Neither does the petition state in positive terms that the changes desired will be of any benefit. The statement of the petition is that if the ditches be deepened and widened between certain points “a complete outlet will be furnished as your petitioner is informed and believes to the drainage of your petitioner’s land and for carrying off the water brought on by the two lateral ditches.” Counsel for petitioner rely on the cases of Peotone & Manteno Union Drainage District v. Adams, 61 Ill. App. 435, affirmed in 163 Ill. 428, and Kreiling v. Nortrup, 116 Ill. App. 448, affirmed in 215 Ill. 195, as authority for the sufficiency of their petition. The language and statement of facts of the petition in this case and in the case of 61 Ill. App. are somewhat similar but in the case at bar the petition lacks the certainty and completeness of the statement in the case relied on. It should be observed however that in the two cases relied upon issues were joined and trials had on the issues. The sufficiency of the petitions was not raised in either case by demurrer. In the Peotone case the petition had attached a “plat of the district together with a profile of the contemplated improvements which showed the drainage that was claimed to be insufficient,” and the court said that “A map or profile, marked exhibit ‘O’ with his petition indicates the character and change necessary to give the petitioner the outlet which in his judgment was proper and right; and that it would cost $150 to make the change.” In that case it was clearly shown what change the petitioner sought to compel the district to make. In the present case no facts are alleged as to the desired change except that the change required is the deepening and widening of ditches that will “cost approximately $8,000” and is to extend over two miles in length along the main ditch in which there is a fall of eight feet and along the lateral ditches across petitioner’s land. There is no statement that, if the $8,000 should be assessed, raised and expended, it would be of any service. All the petitioner states is that “a complete outlet will be furnished as petitioner is informed and believes.” ‘ ‘ The writ of mandamus will not be awarded in any case unless the relator shows a clear legal right to have the thing done, and in the manner asked.” “It will never be ordered in a doubtful case.” '“Every material fact necessary to show the plain duty of the respondent to act in the premises must be set forth by a party seeking to compel the performance of an act. ” “ The burden is always on the relator to clearly establish the right sought to be enforced.” Swigert v. Co. of Hamilton, 130 Ill. 538; Cristman v. Peck, 90 Ill. 150; Gormley v. Day, 114 Ill. 185; People v. Mayor, 51 Ill. 27; People v. Town of Mount Morris, 145 Ill. 430; Cunning v. Sheahan, 73 Ill. App. 118. It is the duty and obligation of the commissioners to provide ample drainage for assessed land in the district. Binder v. Langhorst, 234 Ill. 583. On the facts stated in the petition, if the enlargement of the ditches desired will furnish the relief appellee desires he is entitled to the writ of mandamus. Bromwell v. Flowers, 217 Ill. 174. It is however necessary that the petition should state in such form as to be issuable that the work the district was sought to be made to perform, prima facie, would accomplish the desired object. The petition should allege the facts which petitioner would be required to prove to sustain it. I am of the opinion that the petition was insufficient in not showing with reasonable certainty the specific improvements or changes that were desired, and that such changes would accomplish what petitioner was entitled to. The appellant should not be required to raise and expend $8,000 as an experiment without a positive statement from some person that it will be beneficial. I think the demurrer should have been sustained with leave to the petitioner to amend if he desired.